UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: November 20, 2015 (Date of earliest event reported) VBI VACCINES INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0-18188 (Commission File Number) 93-0589534 (IRS Employer Identification Number) 222 3 rd Street, Suite 2241 Cambridge, Massachusetts (Address of principal executive offices) (Zip Code) (617) 830-3031 (Registrant’stelephone number, including area code) (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM REGULATION FD DISCLOSURE On November 20, 2015, VBI Vaccines Inc. issued a press release. A copy of the press release is furnished herewith as Exhibit 99.1. The information disclosed under this Item 7.01, including Exhibit 99.1 hereto, shall not be deemed “filed” for purposes of Section 18 of the Exchange Act of 1934, as amended, and shall not be deemed incorporated by reference into any filing made under the Securities Act of 1933, as amended, except as expressly set forth by specific reference in such filing. Item Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release dated November 20, 2015 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 20, 2015 VBI VACCINES INC. By: /s/ Jeff Baxter Jeff Baxter Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Press Release dated November 20, 2015
